Exhibit 10.2

EXECUTION COPY

RITE AID CORPORATION, as successor to Rite Aid Escrow Corp.
$810,000,000 9.500% Senior Notes due 2017

AMENDED AND RESTATED
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

June 4, 2007

Citigroup Global Markets Inc.

Wachovia Capital Markets, LLC

As the Initial Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

WHEREAS, Rite Aid Escrow Corp. (the “Escrow Issuer”), a Delaware corporation and
a wholly owned subsidiary of Rite Aid Corporation, a Delaware corporation (the
“Company”), has previously issued and sold (the “Initial Placement”), upon the
terms set forth in a purchase agreement dated May 17, 2007 (as modified and
amended pursuant to the Assignment Agreement dated as of June 1, 2007, among the
Company, the Escrow Issuer, the subsidiary guarantors listed on Schedule I
thereto and the Initial Purchasers (as defined below), the “Purchase
Agreement”), to the initial purchasers set forth in Schedule I to the Purchase
Agreement (the “Initial Purchasers”), $810,000,000 aggregate principal amount of
its 9.500% Senior Notes due 2017 (the “Securities”); and

WHEREAS, on the date of such issuance and sale, as an inducement to the Initial
Purchasers to enter into the Purchase Agreement, and as satisfaction of the
conditions thereunder, the Escrow Issuer entered into that certain Exchange and
Registration Rights Agreement, dated as of June 1, 2007 (the “Initial
Registration Rights Agreement”), between the Escrow Issuer and the Initial
Purchasers; and

WHEREAS, on the date hereof, the Escrow Issuer has merged (the “Escrow Issuer
Merger”) with and into the Company, with the Company continuing as the surviving
corporation; and

WHEREAS, in connection with the Escrow Issuer Merger, the Company (as successor
to the Escrow Issuer), each of the subsidiaries of the Company listed on the
signature pages hereto (the “Subsidiary Guarantors”) and The Bank of New York
Trust Company, N.A., as trustee (the “Trustee”), have entered into an Amended
and Restated Indenture (the “Indenture”) evidencing the Company as successor to
the Escrow Issuer


--------------------------------------------------------------------------------


with respect to the Securities and the guarantee of the Securities by the
Subsidiary Guarantors; and

WHEREAS, in furtherance of the Escrow Issuer Merger, the parties hereto wish to
amend and restate in its entirety the Initial Registration Rights Agreement; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to such terms in the Purchase Agreement;

NOW, THEREFORE, in consideration of the foregoing and for good and valid
consideration the receipt of which is hereby acknowledged, the Company and each
of the Subsidiary Guarantors agree, jointly and severally, with you for your
benefit and the benefit of the holders from time to time of the Securities
(including the Initial Purchasers) and the Exchange Securities (as defined
herein) (each a “Holder” and collectively, the “Holders”), as follows:


1.  REGISTERED EXCHANGE OFFER.  UNLESS THE REGISTERED EXCHANGE OFFER (AS DEFINED
HEREIN) SHALL NOT BE PERMITTED BY APPLICABLE LAW OR APPLICABLE INTERPRETATION OF
THE STAFF OF THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC” OR “COMMISSION”),
THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL (I) PREPARE AND, NOT LATER THAN
120 DAYS FOLLOWING THE DATE OF THE ORIGINAL ISSUANCE OF THE SECURITIES (THE DATE
OF SUCH FILING BEING REFERRED TO HEREIN AS THE “FILING DATE”), FILE WITH THE
COMMISSION A REGISTRATION STATEMENT (THE “EXCHANGE OFFER REGISTRATION
STATEMENT”) ON AN APPROPRIATE FORM UNDER THE SECURITIES ACT WITH RESPECT TO A
PROPOSED OFFER TO THE HOLDERS OF THE SECURITIES (THE “REGISTERED EXCHANGE
OFFER”) TO ISSUE AND DELIVER TO SUCH HOLDERS, IN EXCHANGE FOR THE SECURITIES A
LIKE AGGREGATE PRINCIPAL AMOUNT OF DEBT SECURITIES OF THE COMPANY (INCLUDING THE
GUARANTEES THEREOF BY THE SUBSIDIARY GUARANTORS, THE “EXCHANGE SECURITIES”) THAT
ARE SUBSTANTIALLY IDENTICAL IN ALL MATERIAL RESPECTS TO THE SECURITIES, EXCEPT
FOR THE TRANSFER RESTRICTIONS RELATING TO THE SECURITIES, (II) USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE EXCHANGE OFFER REGISTRATION
STATEMENT TO BECOME EFFECTIVE UNDER THE SECURITIES ACT NO LATER THAN 210 DAYS
AFTER THE FILING DATE AND (III) AS SOON AS PRACTICABLE AFTER THE EFFECTIVENESS
OF THE EXCHANGE OFFER REGISTRATION STATEMENT, INITIATE THE REGISTERED EXCHANGE
OFFER AS SET FORTH IN THE FOLLOWING PARAGRAPH.  THE EXCHANGE SECURITIES WILL BE
ISSUED UNDER THE SAME INDENTURE, WITH SUCH MODIFICATIONS AS MAY BE APPROPRIATE
TO ACCOUNT FOR THE REGISTRATION OF THE EXCHANGE SECURITIES UNDER THE SECURITIES
ACT.

Upon the effectiveness of the Exchange Offer Registration Statement, the Company
and the Subsidiary Guarantors shall commence the Registered Exchange Offer, it
being the objective of such Registered Exchange Offer to enable each Holder
electing to exchange Securities for Exchange Securities (assuming that such
Holder (a) is not an affiliate of the Company or an Exchanging Dealer (as
defined herein) not complying with the requirements of the next sentence, (b) is
not holding Securities that have, or that are reasonably likely to have, the
status of an unsold allotment in the Initial Placement, (c) acquires the
Exchange Securities in the ordinary course of such Holder’s business and (d) has
no arrangements or understandings with any person to participate, and is not
participating, in the distribution of the Exchange Securities) and to trade such
Exchange

2


--------------------------------------------------------------------------------


Securities from and after their receipt without any limitations or restrictions
under the Securities Act and without material restrictions under the securities
laws of the several states of the United States.  The Company, the Subsidiary
Guarantors, the Holders and each Exchanging Dealer acknowledge that, pursuant to
current interpretations by the Commission’s staff of Section 5 of the Securities
Act, each Holder that is a Broker-Dealer electing to exchange Securities,
acquired for its own account as a result of market-making activities or other
trading activities, for Exchange Securities (an “Exchanging Dealer”), is
required, in connection with a sale of any such Exchange Securities received by
such Exchanging Dealer pursuant to the Registered Exchange Offer, to deliver a
prospectus containing substantially the information set forth (i) in Annex A
hereto on the cover of such prospectus, (ii) in Annex B hereto in the “Exchange
Offer Procedures” section and the “Purpose of the Exchange Offer” section of
such prospectus and (iii) in Annex C hereto in the “Plan of Distribution”
section of such prospectus, in each case subject to any changes, additions,
deletions or moving of such disclosure required by the SEC.

In connection with the Registered Exchange Offer, the Company on behalf of
itself and the Subsidiary Guarantors shall:


(A)  MAIL TO EACH HOLDER OF SECURITIES A COPY OF THE PROSPECTUS FORMING PART OF
THE EXCHANGE OFFER REGISTRATION STATEMENT, TOGETHER WITH AN APPROPRIATE LETTER
OF TRANSMITTAL AND RELATED DOCUMENTS;


(B)  KEEP THE REGISTERED EXCHANGE OFFER OPEN FOR NOT LESS THAN 30 DAYS AND NOT
MORE THAN 45 BUSINESS DAYS (OR, IN EACH CASE, LONGER, IF REQUIRED BY APPLICABLE
LAW) AFTER THE DATE ON WHICH NOTICE OF THE REGISTERED EXCHANGE OFFER IS MAILED
TO THE HOLDERS OF SECURITIES AND THE PURCHASERS;


(C)  UTILIZE THE SERVICES OF A DEPOSITARY FOR THE REGISTERED EXCHANGE OFFER WITH
AN ADDRESS IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK;


(D)  PERMIT HOLDERS TO WITHDRAW TENDERED SECURITIES AT ANY TIME PRIOR TO THE END
OF THE REGISTERED EXCHANGE OFFER, AS SET FORTH IN THE MATERIALS ORIGINALLY
MAILED TO HOLDERS OF SECURITIES OR OTHERWISE EXTENDED BY THE COMPANY;


(E)  COMPLY WITH ALL REQUESTS OF THE SECURITIES AND EXCHANGE COMMISSION IN ORDER
TO CONSUMMATE THE REGISTERED EXCHANGE OFFER; AND


(F)  COMPLY IN ALL RESPECTS WITH ALL LAWS THAT ARE APPLICABLE TO THE REGISTERED
EXCHANGE OFFER.

As soon as practicable after the close of the Registered Exchange Offer, the
Company on behalf of itself and the Subsidiary Guarantors shall:


(A)  ACCEPT FOR EXCHANGE ALL SECURITIES TENDERED AND NOT VALIDLY WITHDRAWN
PURSUANT TO THE REGISTERED EXCHANGE OFFER;

3


--------------------------------------------------------------------------------



(B)  DELIVER TO THE TRUSTEE FOR DUE CANCELATION ALL SECURITIES SO ACCEPTED FOR
EXCHANGE; AND


(C)  CAUSE THE TRUSTEE FOR THE EXCHANGE SECURITIES PROMPTLY TO AUTHENTICATE AND
DELIVER TO EACH HOLDER, EXCHANGE SECURITIES EQUAL IN PRINCIPAL AMOUNT TO THE
SECURITIES OF SUCH HOLDER SO ACCEPTED FOR EXCHANGE.

The Company and the Subsidiary Guarantors shall use their best efforts to keep
the Exchange Offer Registration Statement effective and to amend and supplement
the prospectus contained therein in order to permit such prospectus to be used
by all persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as such persons must comply with such requirements
in order to resell the Exchange Securities; provided that (i) in the case where
such prospectus and any amendment or supplement thereto must be delivered by an
Exchanging Dealer, such period shall be the earlier of 210 days from the close
of the Registered Exchange Offer and the date on which all Exchanging Dealers
have sold all Exchange Securities held by them and (ii) the Company shall make
such prospectus and any amendment or supplement thereto available to any
Broker-Dealer for use in connection with any resale of any Exchange Securities
for a period of not less than 90 days after the consummation of the Registered
Exchange Offer.

Notwithstanding the foregoing, during any 365-day period, the Company and the
Subsidiary Guarantors may suspend the effectiveness of the Exchange Offer
Registration Statement or the Shelf Registration Statement for up to 2 periods
(each a “Suspension Period”) of up to 45 consecutive days (except for the
consecutive 45-day period immediately prior to maturity of the Securities), but
no more than an aggregate of 75 days during any 365-day period, if there is a
possible acquisition or business combination or other transaction, business
development or event involving the Company that may require disclosure in the
Exchange Offer Registration Statement or the Shelf Registration Statement and
the Company determines in the exercise of its reasonable judgment that such
disclosure is not in the best interests of the Company and its stockholders or
obtaining any financial statements relating to an acquisition or business
combination required to be included in the Exchange Offer Registration Statement
or the Shelf Registration Statement would be impracticable.  In such a case, the
Company shall promptly notify any such Broker-Dealers of the suspension of the
effectiveness of the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, provided that such notice shall not
require the Company to disclose the possible acquisition or business combination
or other transaction, business development or event if the Company determines in
good faith that such acquisition or business combination or other transaction,
business development or event should remain confidential.  Upon the abandonment,
consummation or termination of the possible acquisition or business combination
or other transaction, business development or event or the availability of the
required financial statements with respect to a possible acquisition or business
combination, the suspension of the use of the Exchange Offer Registration
Statement or the Shelf Registration Statement, as the case may be, pursuant to
this paragraph shall cease and the Company shall promptly notify such
Broker-Dealers that the use of the prospectus contained in the Exchange Offer
Registration Statement or the Shelf

4


--------------------------------------------------------------------------------


Registration Statement, as the case may be, as amended or supplemented, as
applicable, may resume.  The Company shall provide sufficient copies of the
latest version of such prospectus to such Broker-Dealers, promptly upon written
request, and in no event later than one Business Day after such request, at any
time during such period.

The Indenture shall provide that the Securities and the Exchange Securities
shall vote and consent together on all matters as to which the Indenture
provides for voting and consent as one class and that neither the Securities nor
the Exchange Securities will have the right to vote or consent as a separate
class on any matter.

Interest on each Exchange Security issued pursuant to the Registered Exchange
Offer will accrue from the last interest payment date on which interest was paid
on the Securities surrendered in exchange therefor or, if no interest has been
paid on the Securities, from the date of the closing of the Exchange Offer.

Each Holder hereby acknowledges and agrees that any such Holder using the
Registered Exchange Offer to participate in a distribution of the Exchange
Securities (x) could not under Commission policy as in effect on the date of
this Agreement rely on the position of the Commission in Morgan Stanley and Co.,
Inc. (pub. avail. June 5, 1991) and Exxon Capital Holdings Corporation (pub.
avail. May 13, 1988), as interpreted in the Commission’s letter to Shearman &
Sterling dated July 2, 1993 and similar no-action letters, and (y) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with any secondary resale transaction which must be covered by an
effective registration statement containing the selling security holder
information required by Item 507 or 508, as applicable, of Regulation S-K under
the Securities Act if the resales are of Exchange Securities obtained by such
Holder in exchange for Securities acquired by such Holder directly from the
Company or one of its affiliates.  Accordingly, each Holder participating in the
Registered Exchange Offer shall be required to represent to the Company that at
the time of the consummation of the Registered Exchange Offer (i) any Exchange
Securities received by such Holder will be acquired in the ordinary course of
business, (ii) such Holder will have no arrangements or understanding with any
person to participate, and is not participating, in the distribution of the
Securities or the Exchange Securities within the meaning of the Securities Act,
(iii) such Holder is not an affiliate of the Company or, if it is such an
affiliate (as defined in Section 10(e)), such Holder will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable, (iv) it is not acting on behalf of any person who, to its
knowledge, could not truthfully make the foregoing representations and (v) it
shall have made such other representations as may be reasonably necessary under
applicable SEC rules, regulations or interpretations to render the use of Form
S-4 or another appropriate form under the Securities Act available or for the
Exchange Offer Registration Statement to be declared effective.  To the extent
permitted by law, upon the written request of the Initial Purchasers, the
Company shall inform the Initial Purchasers of the names and addresses of the
Holders to whom the Exchange Offer is made, and the Initial Purchasers shall
have the right to contact such Holders and otherwise facilitate the tender of
Securities in the Exchange Offer.

5


--------------------------------------------------------------------------------


Notwithstanding any other provisions hereof, the Company and the Subsidiary
Guarantors will ensure that (i) any Exchange Offer Registration Statement and
any amendment thereto and any prospectus forming part thereof and any supplement
thereto shall comply in all material respects with the Securities Act and the
rules and regulations of the Commission thereunder, (ii) any Exchange Offer
Registration Statement and any amendment thereto shall not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) any prospectus forming part of any Exchange
Offer Registration Statement, and any supplement to such prospectus, shall not,
as of the consummation of the Registered Exchange Offer, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

If any Initial Purchaser determines that it is not eligible to participate in
the Registered Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, at the written request of such
Initial Purchaser, the Company and the Subsidiary Guarantors shall issue and
deliver to such Initial Purchaser or the person purchasing Exchange Securities
registered under a Shelf Registration Statement (as contemplated by Section 2
hereof) from such Initial Purchaser, in exchange for such Securities, a like
principal amount of Exchange Securities.  The Company shall use its best efforts
to cause the CUSIP Service Bureau to issue the same CUSIP number for such
Exchange Securities as for Exchange Securities issued pursuant to the Registered
Exchange Offer.


2.  SHELF REGISTRATION.  IF (I) BECAUSE OF ANY CHANGE IN LAW OR APPLICABLE
INTERPRETATIONS THEREOF BY THE COMMISSION’S STAFF THE COMPANY IS NOT PERMITTED
TO EFFECT THE REGISTERED EXCHANGE OFFER AS CONTEMPLATED BY SECTION 1 HEREOF,
(II) THE EXCHANGE OFFER REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE WITHIN
210 DAYS AFTER THE ORIGINAL ISSUANCE OF THE SECURITIES OR THE REGISTERED
EXCHANGE OFFER IS NOT CONSUMMATED WITHIN 240 DAYS AFTER THE ORIGINAL ISSUANCE OF
THE SECURITIES, (III) A HOLDER (INCLUDING AN INITIAL PURCHASER) OF SECURITIES
NOTIFIES THE COMPANY FOLLOWING THE COMPLETION OF THE REGISTERED EXCHANGE OFFER
THAT THE SECURITIES HELD BY SUCH HOLDER ARE NOT ELIGIBLE TO BE EXCHANGED FOR
EXCHANGE SECURITIES IN THE REGISTERED EXCHANGE OFFER, (IV) CERTAIN HOLDERS
(OTHER THAN THE INITIAL PURCHASERS) OF THE SECURITIES ARE PROHIBITED BY LAW OR
THE POLICY OF THE COMMISSION FROM PARTICIPATING IN THE REGISTERED EXCHANGE OFFER
OR THE EXCHANGE SECURITIES MAY NOT BE FREELY TRANSFERABLE BY SUCH HOLDERS OTHER
THAN BY REASON OF SUCH HOLDER BEING AN AFFILIATE OF THE COMPANY (IT BEING
UNDERSTOOD THAT THE REQUIREMENT THAT A PARTICIPATING BROKER-DEALER DELIVER THE
PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT IN CONNECTION
WITH SALES OF EXCHANGE SECURITIES SHALL NOT RESULT IN SUCH EXCHANGE SECURITIES
BEING NOT “FREELY TRANSFERABLE”), OR (V) IN THE CASE OF ANY INITIAL PURCHASER
THAT PARTICIPATES IN THE REGISTERED EXCHANGE OFFER OR ACQUIRES EXCHANGE
SECURITIES PURSUANT TO SECTION 1(D) HEREOF, SUCH INITIAL PURCHASER DOES NOT
RECEIVE FREELY TRADEABLE EXCHANGE SECURITIES IN EXCHANGE FOR SECURITIES
CONSTITUTING ANY PORTION OF AN UNSOLD ALLOTMENT (IT BEING UNDERSTOOD THAT
(X) THE REQUIREMENT THAT AN INITIAL PURCHASER DELIVER A PROSPECTUS CONTAINING
THE INFORMATION REQUIRED BY ITEM 507 OR 508 OF REGULATION S-K UNDER THE
SECURITIES ACT IN CONNECTION WITH SALES OF EXCHANGE SECURITIES

6


--------------------------------------------------------------------------------



ACQUIRED IN EXCHANGE FOR SUCH SECURITIES SHALL NOT RESULT IN SUCH EXCHANGE
SECURITIES NOT BEING “FREELY TRANSFERABLE” AND (Y) THE REQUIREMENT THAT AN
EXCHANGING DEALER DELIVER A PROSPECTUS IN CONNECTION WITH SALES OF EXCHANGE
SECURITIES ACQUIRED IN THE REGISTERED EXCHANGE OFFER IN EXCHANGE FOR SECURITIES
ACQUIRED AS A RESULT OF MARKET-MAKING ACTIVITIES OR OTHER TRADING ACTIVITIES
SHALL NOT RESULT IN SUCH EXCHANGE SECURITIES BEING NOT “FREELY TRANSFERABLE”),
THEN THE FOLLOWING PROVISIONS SHALL APPLY:


(A)  THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL PROMPTLY (I) FILE (BUT IN
NO EVENT MORE THAN 30 DAYS AFTER SO REQUIRED OR REQUESTED PURSUANT TO THIS
SECTION 2) WITH THE COMMISSION, AND, IF SUCH REGISTRATION STATEMENT IS NOT A
REGISTRATION STATEMENT THAT SHALL BECOME EFFECTIVE UPON FILING THEREOF PURSUANT
TO GENERAL INSTRUCTION I.D. OF FORM S-3 (AN “AUTOMATIC SHELF REGISTRATION
STATEMENT”), THEREAFTER SHALL USE THEIR REASONABLE BEST EFFORTS TO CAUSE TO BE
DECLARED EFFECTIVE, A SHELF REGISTRATION STATEMENT ON AN APPROPRIATE FORM UNDER
THE SECURITIES ACT RELATING TO THE OFFER AND SALE OF THE TRANSFER RESTRICTED
SECURITIES (AS DEFINED HEREIN) BY THE HOLDERS THEREOF FROM TIME TO TIME IN
ACCORDANCE WITH THE METHODS OF DISTRIBUTION SET FORTH IN SUCH REGISTRATION
STATEMENT (HEREAFTER, A “SHELF REGISTRATION STATEMENT” AND, TOGETHER WITH ANY
EXCHANGE OFFER REGISTRATION STATEMENT, A “REGISTRATION STATEMENT”) OR (II)
SOLELY AT ITS OPTION, IN LIEU OF FILING A SHELF REGISTRATION STATEMENT AND
CAUSING SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE AS DESCRIBED IN
CLAUSE (I) ABOVE, DESIGNATE, BY MEANS OF AN OFFICERS’ CERTIFICATE (AS DEFINED IN
THE INDENTURE), AN EXISTING AUTOMATIC SHELF REGISTRATION STATEMENT AS A SHELF
REGISTRATION STATEMENT ABLE TO BE USED FOR THE OFFER AND SALE OF THE TRANSFER
RESTRICTED SECURITIES.


(B)  SUBJECT TO ANY SUSPENSION PERIODS PROVIDED FOR IN SECTION 1, THE COMPANY
AND THE SUBSIDIARY GUARANTORS SHALL KEEP THE SHELF REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE, SUPPLEMENTED AND AMENDED, OR SHALL FILE ADDITIONAL
REGISTRATION STATEMENTS, AS REQUIRED BY THE SECURITIES ACT, IN ORDER TO PERMIT
THE PROSPECTUS FORMING PART THEREOF TO BE USED BY HOLDERS OF TRANSFER RESTRICTED
SECURITIES FOR A PERIOD ENDING ON THE EARLIER OF (I) TWO YEARS FROM THE
EFFECTIVE DATE OF THE SHELF REGISTRATION STATEMENT OR SUCH SHORTER PERIOD THAT
WILL TERMINATE WHEN ALL THE TRANSFER RESTRICTED SECURITIES COVERED BY THE SHELF
REGISTRATION STATEMENT HAVE BEEN SOLD PURSUANT THERETO, (II) THE DATE THE
TRANSFER RESTRICTED SECURITIES CEASE TO BE OUTSTANDING AND (III) THE DATE ON
WHICH THE SECURITIES BECOME ELIGIBLE FOR RESALE WITHOUT VOLUME RESTRICTIONS
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (IN ANY SUCH CASE, SUCH PERIOD
BEING CALLED THE “SHELF REGISTRATION PERIOD”).  THE COMPANY AND THE SUBSIDIARY
GUARANTORS SHALL BE DEEMED NOT TO HAVE COMPLIED WITH THIS PARAGRAPH (B) IF ANY
OF THEM VOLUNTARILY TAKES ANY ACTION THAT WOULD RESULT IN HOLDERS OF TRANSFER
RESTRICTED SECURITIES COVERED THEREBY NOT BEING ABLE TO OFFER AND SELL SUCH
TRANSFER RESTRICTED SECURITIES DURING THAT PERIOD, UNLESS SUCH ACTION IS
REQUIRED BY APPLICABLE LAW.


(C)  NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF, THE COMPANY AND THE SUBSIDIARY
GUARANTORS SHALL ENSURE THAT (I) ANY SHELF REGISTRATION STATEMENT AND ANY
AMENDMENT THERETO AND ANY PROSPECTUS FORMING PART THEREOF AND ANY SUPPLEMENT
THERETO COMPLIES IN ALL MATERIAL RESPECTS WITH THE SECURITIES ACT AND THE RULES
AND REGULATIONS OF THE COMMISSION THEREUNDER, (II) ANY SHELF REGISTRATION
STATEMENT AND ANY AMENDMENT THERETO (IN EITHER CASE, OTHER THAN WITH RESPECT TO
INFORMATION INCLUDED THEREIN IN RELIANCE

7


--------------------------------------------------------------------------------



UPON OR IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY OR ON
BEHALF OF ANY HOLDER SPECIFICALLY FOR USE THEREIN (THE “HOLDERS’ INFORMATION”))
DOES NOT, WHEN IT BECOMES EFFECTIVE, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING AND (III) ANY PROSPECTUS FORMING
PART OF ANY SHELF REGISTRATION STATEMENT, AND ANY SUPPLEMENT TO SUCH PROSPECTUS
(IN EITHER CASE, OTHER THAN WITH RESPECT TO HOLDERS’ INFORMATION), DOES NOT
INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


3.  ADDITIONAL INTEREST.  (A)  IF (I) NEITHER THE EXCHANGE OFFER REGISTRATION
STATEMENT NOR THE SHELF REGISTRATION STATEMENT, AS THE CASE MAY BE, IS FILED
WITH THE COMMISSION ON OR PRIOR TO THE DATE WHICH IS 120 DAYS FOLLOWING THE DATE
OF THE ORIGINAL ISSUANCE OF THE SECURITIES, (II) THE EXCHANGE OFFER REGISTRATION
STATEMENT OR THE SHELF REGISTRATION STATEMENT, AS THE CASE MAY BE, IS NOT
DECLARED EFFECTIVE OR AN AUTOMATIC SHELF REGISTRATION STATEMENT IS NOT
DESIGNATED AS A SHELF REGISTRATION STATEMENT ABLE TO BE USED FOR THE OFFER AND
SALE OF THE TRANSFER RESTRICTED SECURITIES WITHIN 210 DAYS AFTER THE ORIGINAL
ISSUANCE OF THE SECURITIES, (III) THE EXCHANGE OFFER REGISTRATION STATEMENT IS
DECLARED EFFECTIVE, THE REGISTERED EXCHANGE OFFER IS NOT CONSUMMATED ON OR PRIOR
TO 240 DAYS AFTER THE DATE OF THE ORIGINAL ISSUANCE OF SECURITIES, (IV) THE
COMPANY AND THE SUBSIDIARY GUARANTORS ARE REQUIRED TO FILE THE SHELF
REGISTRATION STATEMENT IN ACCORDANCE WITH SECTION 2, THE COMPANY OR ANY
SUBSIDIARY GUARANTOR DOES NOT SO FILE THE SHELF REGISTRATION STATEMENT OR
DESIGNATE AN AUTOMATIC SHELF REGISTRATION STATEMENT TO BE USED FOR THE OFFER AND
SALE OF THE TRANSFER RESTRICTED SECURITIES AND A PROSPECTUS SUPPLEMENT COVERING
THE OFFER AND SALE OF THE TRANSFER RESTRICTED SECURITIES IS NOT FILED WITH
RESPECT TO AN AUTOMATIC SHELF REGISTRATION STATEMENT SO DESIGNATED ON OR PRIOR
TO THE 30TH DAY AFTER THE COMPANY’S OBLIGATION TO FILE SUCH SHELF REGISTRATION
STATEMENT ARISES, (V) THE APPLICABLE REGISTRATION STATEMENT IS FILED AND
DECLARED EFFECTIVE OR SO DESIGNATED BUT SHALL THEREAFTER CEASE TO BE EFFECTIVE
(AT ANY TIME THAT THE COMPANY AND THE SUBSIDIARY GUARANTORS ARE OBLIGATED TO
MAINTAIN THE EFFECTIVENESS THEREOF) WITHOUT BEING AGAIN EFFECTIVE WITHIN 30 DAYS
OR BEING SUCCEEDED WITHIN 30 DAYS BY AN ADDITIONAL REGISTRATION STATEMENT FILED
AND DECLARED EFFECTIVE OR IMMEDIATELY EFFECTIVE, PROVIDED THAT SUCH 30-DAY
PERIOD SHALL TOLL DURING A SUSPENSION PERIOD, OR (VI) ANY SUSPENSION PERIODS
EXCEED, IN THE AGGREGATE, 75 DAYS DURING ANY 365-DAY PERIOD (EACH SUCH EVENT
REFERRED TO IN CLAUSES (I) THROUGH (VI), A “REGISTRATION DEFAULT”), THE COMPANY
SHALL BE OBLIGATED TO PAY ADDITIONAL INTEREST (“ADDITIONAL INTEREST”) TO EACH
HOLDER OF TRANSFER RESTRICTED SECURITIES, DURING THE PERIOD OF ONE OR MORE SUCH
REGISTRATION DEFAULTS, AT A RATE OF 0.25% PER ANNUM ON THE APPLICABLE PRINCIPAL
AMOUNT OF TRANSFER RESTRICTED SECURITIES HELD BY SUCH HOLDER FOR THE FIRST
90-DAY PERIOD IMMEDIATELY FOLLOWING THE OCCURRENCE OF A REGISTRATION DEFAULT,
AND SUCH RATE WILL INCREASE BY AN ADDITIONAL 0.25% WITH RESPECT TO EACH
SUBSEQUENT 90-DAY PERIOD UNTIL ALL REGISTRATION DEFAULTS HAVE BEEN CURED,
PROVIDED THAT THE MAXIMUM ADDITIONAL RATE MAY IN NO EVENT EXCEED 0.50% PER
ANNUM.  SUCH OBLIGATION TO PAY ADDITIONAL INTEREST SHALL SURVIVE UNTIL (I) THE
APPLICABLE REGISTRATION STATEMENT IS FILED, (II) THE EXCHANGE OFFER REGISTRATION
STATEMENT IS DECLARED EFFECTIVE AND THE REGISTERED EXCHANGE OFFER IS CONSUMMATED
WITH RESPECT TO ALL PROPERLY TENDERED SECURITIES, (III) THE SHELF REGISTRATION
STATEMENT IS DECLARED EFFECTIVE OR (IV) THE SHELF REGISTRATION STATEMENT AGAIN
BECOMES EFFECTIVE (OR IS SUPERSEDED BY ANOTHER EFFECTIVE

8


--------------------------------------------------------------------------------



SHELF REGISTRATION STATEMENT), AS THE CASE MAY BE. FOLLOWING THE CURE OF ALL
REGISTRATION DEFAULTS, THE ACCRUAL OF ADDITIONAL INTEREST WILL CEASE.

As used herein, the term “Transfer Restricted Securities” means (i) each
Security until the date on which such Security has been exchanged for a freely
transferable Exchange Security in the Registered Exchange Offer, (ii) each
Security until the date on which it has been effectively registered under the
Securities Act and disposed of in accordance with the Shelf Registration
Statement or (iii) each Security until the date on which it is distributed to
the public pursuant to Rule 144 under the Securities Act or is saleable pursuant
to Rule 144(k) under the Securities Act. Notwithstanding anything to the
contrary in this Section 3(a), the Company shall not be required to pay
Additional Interest to a Holder of Transfer Restricted Securities if such Holder
failed to comply with its obligations to make the representations set forth in
the third to last paragraph of Section 1 or failed to provide the information
required to be provided by it, if any, pursuant to Section 4(n).


(B)  THE COMPANY SHALL NOTIFY THE TRUSTEE AND THE PAYING AGENT UNDER THE
INDENTURE IMMEDIATELY UPON THE HAPPENING OF EACH AND EVERY REGISTRATION DEFAULT.
THE COMPANY SHALL PAY THE ADDITIONAL INTEREST DUE ON THE TRANSFER RESTRICTED
SECURITIES BY DEPOSITING WITH THE PAYING AGENT (WHICH MAY NOT BE THE COMPANY FOR
THESE PURPOSES), IN TRUST, FOR THE BENEFIT OF THE HOLDERS THEREOF, PRIOR TO
11:00 A.M., NEW YORK CITY TIME, ON THE NEXT APPLICABLE INTEREST PAYMENT DATE
SPECIFIED BY THE INDENTURE AND THE SECURITIES, SUMS SUFFICIENT TO PAY THE
ADDITIONAL INTEREST THEN DUE.  THE ADDITIONAL INTEREST DUE SHALL BE PAYABLE ON
EACH APPLICABLE INTEREST PAYMENT DATE SPECIFIED BY THE INDENTURE AND THE
SECURITIES TO THE RECORD HOLDER ENTITLED TO RECEIVE THE INTEREST PAYMENT TO BE
MADE ON SUCH DATE.  EACH OBLIGATION TO PAY ADDITIONAL INTEREST SHALL BE DEEMED
TO ACCRUE FROM AND INCLUDE THE DATE OF THE APPLICABLE REGISTRATION DEFAULT.


(C)  THE PARTIES HERETO AGREE THAT THE ADDITIONAL INTEREST PROVIDED FOR IN THIS
SECTION 3 CONSTITUTE A REASONABLE ESTIMATE OF AND ARE INTENDED TO CONSTITUTE THE
SOLE DAMAGES THAT WILL BE SUFFERED BY HOLDERS OF TRANSFER RESTRICTED SECURITIES
BY REASON OF THE FAILURE OF (I) THE SHELF REGISTRATION STATEMENT OR THE EXCHANGE
OFFER REGISTRATION STATEMENT TO BE FILED, (II) THE SHELF REGISTRATION STATEMENT
TO REMAIN EFFECTIVE OR (III) THE EXCHANGE OFFER REGISTRATION STATEMENT TO BE
DECLARED EFFECTIVE AND THE REGISTERED EXCHANGE OFFER TO BE CONSUMMATED, IN EACH
CASE TO THE EXTENT REQUIRED BY THIS AGREEMENT.


4.  REGISTRATION PROCEDURES.  IN CONNECTION WITH ANY REGISTRATION STATEMENT, THE
FOLLOWING PROVISIONS SHALL APPLY:


(A)  THE COMPANY ON BEHALF OF ITSELF AND THE SUBSIDIARY GUARANTORS SHALL (I)
FURNISH TO EACH OF THE INITIAL PURCHASERS A COPY OF THE REGISTRATION STATEMENT
AND EACH AMENDMENT THEREOF AND EACH SUPPLEMENT (OTHER THAN REPORTS REQUIRED TO
BE FILED BY IT UNDER THE EXCHANGE ACT), IF ANY, TO THE PROSPECTUS INCLUDED
THEREIN AND SHALL USE ITS REASONABLE BEST EFFORTS TO REFLECT IN EACH SUCH
DOCUMENT, WHEN SO FILED WITH THE COMMISSION, SUCH COMMENTS AS ANY INITIAL
PURCHASER OR ANY HOLDER MAY REASONABLY PROPOSE; (II) INCLUDE THE INFORMATION SET
FORTH (A) IN ANNEX A HERETO ON THE COVER OF SUCH

9


--------------------------------------------------------------------------------



PROSPECTUS, (B) IN ANNEX B HERETO IN THE “EXCHANGE OFFER PROCEDURES” SECTION AND
THE “PURPOSE OF THE EXCHANGE OFFER” SECTION OF SUCH PROSPECTUS, (C) IN ANNEX C
HERETO IN THE “PLAN OF DISTRIBUTION” SECTION OF THE PROSPECTUS FORMING A PART OF
THE EXCHANGE OFFER REGISTRATION STATEMENT AND (D) IN ANNEX D HERETO IN ANY
LETTER OF TRANSMITTAL DELIVERED PURSUANT TO THE REGISTERED EXCHANGE OFFER, IN
EACH CASE SUBJECT TO ANY CHANGES, ADDITIONS, DELETIONS OR MOVING OF SUCH
DISCLOSURE REQUIRED BY THE SEC; AND (III) IF REQUESTED BY AN INITIAL PURCHASER,
INCLUDE THE INFORMATION REQUIRED BY ITEMS 507 OR 508 OF REGULATION S-K, AS
APPLICABLE, IN THE PROSPECTUS FORMING PART OF THE EXCHANGE OFFER REGISTRATION
STATEMENT.


(B)  THE COMPANY ON BEHALF OF ITSELF AND THE SUBSIDIARY GUARANTORS SHALL ADVISE
EACH OF THE INITIAL PURCHASERS, EACH EXCHANGING DEALER AND THE HOLDERS (IF
APPLICABLE) AND, IF REQUESTED BY ANY SUCH PERSON, CONFIRM SUCH ADVICE IN WRITING
(WHICH ADVICE PURSUANT TO CLAUSES (II)-(V) HEREOF SHALL BE ACCOMPANIED BY AN
INSTRUCTION TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE REQUISITE CHANGES
HAVE BEEN MADE):

(i) when any Registration Statement and any amendment thereto has been filed
with the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

(iii) if known by the Company, of the issuance by the Commission of any stop
order suspending the effectiveness of any Registration Statement or the
initiation of any proceedings for that purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Securities or the Exchange Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

(v) of the happening of any event that requires the making of any changes in any
Registration Statement or the prospectus included therein in order that the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.


(C)  THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL MAKE EVERY REASONABLE
EFFORT TO OBTAIN THE WITHDRAWAL AT THE EARLIEST POSSIBLE TIME OF ANY ORDER
SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR QUALIFYING THE
SECURITIES THEREIN FOR SALE IN ANY JURISDICTION.


(D)  THE COMPANY ON BEHALF OF ITSELF AND THE SUBSIDIARY GUARANTORS SHALL FURNISH
TO EACH HOLDER OF TRANSFER RESTRICTED SECURITIES INCLUDED WITHIN THE COVERAGE OF
ANY SHELF REGISTRATION STATEMENT, WITHOUT CHARGE, UPON THE WRITTEN REQUEST OF
SUCH HOLDER, AT LEAST ONE CONFORMED COPY OF SUCH SHELF REGISTRATION STATEMENT
AND ANY POST-EFFECTIVE AMENDMENT THERETO, INCLUDING ALL MATERIAL INCORPORATED
THEREIN BY REFERENCE,

10


--------------------------------------------------------------------------------



INCLUDING FINANCIAL STATEMENTS AND SCHEDULES AND, IF ANY SUCH HOLDER SO REQUESTS
IN WRITING, ALL EXHIBITS THERETO (INCLUDING THOSE, IF ANY, INCORPORATED BY
REFERENCE).


(E)  THE COMPANY ON BEHALF OF ITSELF AND THE SUBSIDIARY GUARANTORS SHALL, DURING
THE SHELF REGISTRATION PERIOD, PROMPTLY DELIVER TO EACH HOLDER OF TRANSFER
RESTRICTED SECURITIES INCLUDED WITHIN THE COVERAGE OF ANY SHELF REGISTRATION
STATEMENT, WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS (INCLUDING EACH
PRELIMINARY PROSPECTUS) INCLUDED IN SUCH SHELF REGISTRATION STATEMENT AND ANY
AMENDMENT OR SUPPLEMENT THERETO AS SUCH HOLDER MAY REASONABLY REQUEST; AND THE
COMPANY AND THE SUBSIDIARY GUARANTORS CONSENT TO THE USE OF SUCH PROSPECTUS OR
ANY AMENDMENT OR SUPPLEMENT THERETO BY EACH OF THE SELLING HOLDERS OF TRANSFER
RESTRICTED SECURITIES IN CONNECTION WITH THE OFFER AND SALE OF THE TRANSFER
RESTRICTED SECURITIES COVERED BY SUCH PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO.


(F)  THE COMPANY ON BEHALF OF ITSELF AND THE SUBSIDIARY GUARANTORS SHALL FURNISH
TO EACH EXCHANGING DEALER WHO SO REQUESTS IN WRITING, WITHOUT CHARGE, AT LEAST
ONE CONFORMED COPY OF THE EXCHANGE OFFER REGISTRATION STATEMENT AND ANY
POST-EFFECTIVE AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES
AND, IF ANY EXCHANGING DEALER SO REQUESTS IN WRITING, ALL EXHIBITS THERETO
(INCLUDING THOSE, IF ANY, INCORPORATED BY REFERENCE).


(G)  THE COMPANY ON BEHALF OF ITSELF AND THE SUBSIDIARY GUARANTORS SHALL, DURING
THE EXCHANGE OFFER REGISTRATION PERIOD OR THE SHELF REGISTRATION PERIOD, AS
APPLICABLE, PROMPTLY DELIVER TO EACH INITIAL PURCHASER, EACH EXCHANGING DEALER
AND SUCH OTHER PERSONS THAT ARE REQUIRED TO DELIVER A PROSPECTUS FOLLOWING THE
REGISTERED EXCHANGE OFFER, WITHOUT CHARGE, AS MANY COPIES OF THE FINAL
PROSPECTUS INCLUDED IN THE EXCHANGE OFFER REGISTRATION STATEMENT OR THE SHELF
REGISTRATION STATEMENT AND ANY AMENDMENT OR SUPPLEMENT THERETO AS SUCH INITIAL
PURCHASER, EXCHANGING DEALER OR OTHER PERSONS MAY REASONABLY REQUEST; AND THE
COMPANY AND THE SUBSIDIARY GUARANTORS CONSENT TO THE USE OF SUCH PROSPECTUS OR
ANY AMENDMENT OR SUPPLEMENT THERETO BY ANY SUCH INITIAL PURCHASER, EXCHANGING
DEALER OR OTHER PERSONS, AS APPLICABLE, AS AFORESAID.


(H)  PRIOR TO THE EFFECTIVE DATE OF ANY REGISTRATION STATEMENT, THE COMPANY AND
THE SUBSIDIARY GUARANTORS SHALL USE THEIR REASONABLE BEST EFFORTS TO REGISTER OR
QUALIFY, OR COOPERATE WITH THE HOLDERS OF SECURITIES OR EXCHANGE SECURITIES
INCLUDED THEREIN AND THEIR RESPECTIVE COUNSEL IN CONNECTION WITH THE
REGISTRATION OR QUALIFICATION OF, SUCH SECURITIES OR EXCHANGE SECURITIES FOR
OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS
ANY SUCH HOLDER REASONABLY REQUESTS IN WRITING AND DO ANY AND ALL OTHER ACTS OR
THINGS NECESSARY OR ADVISABLE TO ENABLE THE OFFER AND SALE IN SUCH JURISDICTIONS
OF THE SECURITIES OR EXCHANGE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT,
PROVIDED THAT NEITHER THE COMPANY NOR ANY SUBSIDIARY GUARANTOR SHALL BE REQUIRED
TO QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT THEN SO
QUALIFIED OR TO TAKE ANY ACTION WHICH WOULD SUBJECT IT TO GENERAL SERVICE OF
PROCESS OR TO TAXATION IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT.


(I)  THE COMPANY SHALL COOPERATE WITH THE HOLDERS OF SECURITIES OR EXCHANGE
SECURITIES TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES

11


--------------------------------------------------------------------------------



REPRESENTING SECURITIES OR EXCHANGE SECURITIES TO BE SOLD PURSUANT TO ANY
REGISTRATION STATEMENT FREE OF ANY RESTRICTIVE LEGENDS AND IN SUCH DENOMINATIONS
AND REGISTERED IN SUCH NAMES AS THE HOLDERS THEREOF MAY REQUEST IN WRITING AT
LEAST ONE BUSINESS DAY PRIOR TO SALES OF SECURITIES OR EXCHANGE SECURITIES
PURSUANT TO SUCH REGISTRATION STATEMENT.


(J)  IF ANY EVENT CONTEMPLATED BY SECTION 4(B)(II) THROUGH (V) OCCURS DURING THE
PERIOD FOR WHICH THE COMPANY IS REQUIRED TO MAINTAIN AN EFFECTIVE REGISTRATION
STATEMENT, THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL PROMPTLY PREPARE AND
FILE WITH THE COMMISSION A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION
STATEMENT OR AN AMENDMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR FILE ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO PURCHASERS OF THE
SECURITIES OR EXCHANGE SECURITIES FROM A HOLDER, THE PROSPECTUS WILL NOT INCLUDE
AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  IN SUCH
CIRCUMSTANCES, THE PERIOD OF EFFECTIVENESS OF THE EXCHANGE OFFER REGISTRATION
STATEMENT PROVIDED FOR IN SECTION 1 AND THE SHELF REGISTRATION STATEMENT
PROVIDED FOR IN SECTION 2(B) SHALL EACH BE EXTENDED BY THE NUMBER OF DAYS FROM
AND INCLUDING THE DATE OF THE GIVING OF A NOTICE OF SUSPENSION PURSUANT TO
SECTION 4(B) TO AND INCLUDING THE DATE WHEN THE INITIAL PURCHASERS, THE HOLDERS
OF THE SECURITIES AND ANY KNOWN EXCHANGING DEALER SHALL HAVE RECEIVED SUCH
AMENDED OR SUPPLEMENTED PROSPECTUS PURSUANT TO THIS SECTION.


(K)  NOT LATER THAN THE EFFECTIVE DATE OF THE APPLICABLE REGISTRATION STATEMENT,
THE COMPANY SHALL OBTAIN A CUSIP NUMBER FOR THE SECURITIES AND THE EXCHANGE
SECURITIES AND PROVIDE THE APPLICABLE TRUSTEE WITH PRINTED CERTIFICATES FOR THE
SECURITIES OR THE EXCHANGE SECURITIES, AS THE CASE MAY BE, IN A FORM ELIGIBLE
FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY.


(L)  THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL COMPLY WITH ALL APPLICABLE
RULES AND REGULATIONS OF THE COMMISSION AND MAKE GENERALLY AVAILABLE TO THE
COMPANY’S SECURITY HOLDERS AS SOON AS REASONABLY PRACTICABLE AFTER THE EFFECTIVE
DATE OF THE APPLICABLE REGISTRATION STATEMENT AN EARNING STATEMENT SATISFYING
THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT, PROVIDED THAT IN NO EVENT
SHALL SUCH EARNING STATEMENT BE DELIVERED LATER THAN 45 DAYS AFTER THE END OF A
12-MONTH PERIOD (OR 90 DAYS, IF SUCH PERIOD IS A FISCAL YEAR) BEGINNING WITH THE
FIRST MONTH OF THE COMPANY’S FIRST FISCAL QUARTER COMMENCING AFTER THE EFFECTIVE
DATE OF THE APPLICABLE REGISTRATION STATEMENT, WHICH STATEMENT SHALL COVER SUCH
12-MONTH PERIOD.


(M)  THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL CAUSE THE INDENTURE TO BE
QUALIFIED UNDER THE TRUST INDENTURE ACT AS REQUIRED BY APPLICABLE LAW IN A
TIMELY MANNER.


(N)  THE COMPANY MAY REQUIRE EACH HOLDER OF TRANSFER RESTRICTED SECURITIES TO BE
REGISTERED PURSUANT TO ANY SHELF REGISTRATION STATEMENT TO FURNISH TO THE
COMPANY SUCH INFORMATION CONCERNING THE HOLDER AND THE DISTRIBUTION OF SUCH
TRANSFER RESTRICTED SECURITIES AS THE COMPANY MAY FROM TIME TO TIME REASONABLY
REQUIRE FOR INCLUSION IN SUCH SHELF REGISTRATION STATEMENT, AND THE COMPANY AND
THE SUBSIDIARY GUARANTORS MAY EXCLUDE FROM SUCH REGISTRATION THE TRANSFER
RESTRICTED SECURITIES OF ANY

12


--------------------------------------------------------------------------------



HOLDER THAT FAILS TO FURNISH SUCH INFORMATION WITHIN A REASONABLE TIME AFTER
RECEIVING SUCH REQUEST.


(O)  IN THE CASE OF A SHELF REGISTRATION STATEMENT, EACH HOLDER OF TRANSFER
RESTRICTED SECURITIES TO BE REGISTERED PURSUANT THERETO AGREES BY ACQUISITION OF
SUCH TRANSFER RESTRICTED SECURITIES THAT, UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY PURSUANT TO SECTION 4(B)(II) THROUGH (V), SUCH HOLDER WILL DISCONTINUE
DISPOSITION OF SUCH TRANSFER RESTRICTED SECURITIES UNTIL SUCH HOLDER’S RECEIPT
OF COPIES OF THE SUPPLEMENTAL OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 4(J)
OR UNTIL ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE
APPLICABLE PROSPECTUS MAY BE RESUMED.  IF THE COMPANY SHALL GIVE ANY NOTICE
UNDER SECTION 4(B)(II) THROUGH (V) DURING THE PERIOD THAT THE COMPANY IS
REQUIRED TO MAINTAIN AN EFFECTIVE REGISTRATION STATEMENT (THE “EFFECTIVENESS
PERIOD”), SUCH EFFECTIVENESS PERIOD SHALL BE EXTENDED BY THE NUMBER OF DAYS
DURING SUCH PERIOD FROM AND INCLUDING THE DATE OF THE GIVING OF SUCH NOTICE TO
AND INCLUDING THE DATE WHEN EACH SELLER OF TRANSFER RESTRICTED SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT SHALL HAVE RECEIVED (X) THE COPIES OF THE
SUPPLEMENTAL OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 4(J) (IF AN AMENDED
OR SUPPLEMENTAL PROSPECTUS IS REQUIRED) OR (Y) THE ADVICE (IF NO AMENDED OR
SUPPLEMENTAL PROSPECTUS IS REQUIRED).


(P)  IN THE CASE OF A SHELF REGISTRATION STATEMENT, THE COMPANY AND THE
SUBSIDIARY GUARANTORS SHALL ENTER INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING, IF
REQUESTED, AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM) AND TAKE ALL SUCH OTHER
ACTION, IF ANY, AS HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
SECURITIES OR EXCHANGE SECURITIES BEING SOLD OR THE MANAGING UNDERWRITERS, IF
ANY, SHALL REASONABLY REQUEST IN ORDER TO FACILITATE ANY DISPOSITION OF
SECURITIES OR EXCHANGE SECURITIES PURSUANT TO SUCH SHELF REGISTRATION STATEMENT.


(Q)  IN THE CASE OF ANY SHELF REGISTRATION STATEMENT, THE COMPANY AND THE
SUBSIDIARY GUARANTORS, AS APPLICABLE, SHALL:


(I) MAKE REASONABLY AVAILABLE FOR INSPECTION BY THE HOLDERS OF, REPRESENTATIVES
AND COUNSEL TO, A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES TO BE
REGISTERED THEREUNDER, ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT
TO SUCH REGISTRATION STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT
RETAINED BY SUCH HOLDERS OR ANY SUCH UNDERWRITER ALL RELEVANT FINANCIAL AND
OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AND
ITS SUBSIDIARIES;


(II) CAUSE THE COMPANY’S AND THE SUBSIDIARY GUARANTORS’ OFFICERS, DIRECTORS AND
EMPLOYEES TO SUPPLY ALL RELEVANT INFORMATION REASONABLY REQUESTED BY THE HOLDERS
OR ANY SUCH UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH ANY
SUCH SHELF REGISTRATION STATEMENT AS IS CUSTOMARY FOR SIMILAR DUE DILIGENCE
EXAMINATIONS; PROVIDED, HOWEVER, THAT THE FOREGOING INSPECTION AND INFORMATION
GATHERING SHALL BE COORDINATED ON BEHALF OF THE INITIAL PURCHASERS BY CITIGROUP
GLOBAL MARKETS INC. IN CONNECTION WITH ANY UNDERWRITTEN SHELF REGISTRATION
STATEMENT TO WHICH IT IS A PARTY, AND ON BEHALF OF THE HOLDERS BY ONE COUNSEL
DESIGNATED BY THE HOLDERS OF A MAJORITY OF THE SECURITIES; PROVIDED,

13


--------------------------------------------------------------------------------



FURTHER, THAT ANY INFORMATION PROVIDED PURSUANT TO SECTION 4(Q)(I) AND (II) THAT
IS DESIGNATED IN WRITING BY THE COMPANY, IN GOOD FAITH, AS CONFIDENTIAL AT THE
TIME OF DELIVERY OF SUCH INFORMATION SHALL BE KEPT CONFIDENTIAL BY THE HOLDERS
OR ANY SUCH UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT, AND SHALL BE USED ONLY
IN CONNECTION WITH SUCH SHELF REGISTRATION AND THE TRANSACTIONS CONTEMPLATED
THEREBY UNLESS SUCH DISCLOSURE IS MADE IN CONNECTION WITH A COURT PROCEEDING OR
REQUIRED BY LAW, OR SUCH INFORMATION BECOMES AVAILABLE TO THE PUBLIC GENERALLY
OR THROUGH A THIRD PARTY WITHOUT AN ACCOMPANYING OBLIGATION OF CONFIDENTIALITY;


(III) MAKE SUCH REPRESENTATIONS AND WARRANTIES TO THE UNDERWRITERS, IF ANY, IN
FORM, SUBSTANCE AND SCOPE AS ARE CUSTOMARILY MADE BY ISSUERS TO UNDERWRITERS IN
PRIMARY UNDERWRITTEN OFFERINGS AND COVERING MATTERS INCLUDING, BUT NOT LIMITED
TO, THOSE SET FORTH IN THE PURCHASE AGREEMENT;


(IV) OBTAIN OPINIONS OF ITS COUNSEL AND UPDATES THEREOF (WHICH COUNSEL AND
OPINIONS (IN FORM, SCOPE AND SUBSTANCE) SHALL BE REASONABLY SATISFACTORY TO THE
UNDERWRITERS, IF ANY) ADDRESSED TO EACH SELLING HOLDER AND THE UNDERWRITERS, IF
ANY, COVERING SUCH MATTERS AS ARE CUSTOMARILY COVERED IN OPINIONS REQUESTED IN
UNDERWRITTEN OFFERINGS AND SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY
SUCH HOLDERS AND UNDERWRITERS;


(V) IF REQUESTED IN WRITING BY HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL
AMOUNT OF THE SECURITIES TO BE REGISTERED THEREUNDER OR BY ANY UNDERWRITER
PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH SHELF REGISTRATION STATEMENT,
TO USE ITS REASONABLE BEST EFFORTS TO OBTAIN “COLD COMFORT” LETTERS AND UPDATES
THEREOF FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY,
ADDRESSED TO EACH SELLING HOLDER OF SECURITIES REGISTERED THEREUNDER AND THE
UNDERWRITERS, IF ANY, IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE
CUSTOMARILY COVERED IN “COLD COMFORT” LETTERS IN CONNECTION WITH PRIMARY
UNDERWRITTEN OFFERINGS; AND


(VI) DELIVER SUCH DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY REQUESTED BY
THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES AND
THE EXCHANGE SECURITIES BEING SOLD AND THE UNDERWRITERS, IF ANY, AND WITH ANY
CUSTOMARY CONDITIONS CONTAINED IN THE UNDERWRITING AGREEMENT OR OTHER AGREEMENT
ENTERED INTO BY THE COMPANY AND THE SUBSIDIARY GUARANTORS.

The actions set forth in clauses (iii), (iv) and (v) of this subsection shall be
performed at (A) the effectiveness of such Shelf Registration Statement and, if
applicable, each post-effective amendment thereto or, in the case of the
designation of an existing Automatic Shelf Registration Statement for the offer
and sale of Transfer Restricted Securities, upon the filing of a prospectus
supplement relating to such offer and sale of Transfer Restricted Securities or
any post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.

14


--------------------------------------------------------------------------------



(R)  IF A REGISTERED EXCHANGE OFFER IS TO BE CONSUMMATED, UPON DELIVERY OF THE
SECURITIES BY HOLDERS TO THE COMPANY (OR TO SUCH OTHER PERSON AS DIRECTED BY THE
COMPANY) IN EXCHANGE FOR THE EXCHANGE SECURITIES, THE COMPANY SHALL MARK, OR
CAUSE TO BE MARKED, ON THE SECURITIES SO EXCHANGED THAT SUCH SECURITIES ARE
BEING CANCELED IN EXCHANGE FOR THE EXCHANGE SECURITIES.  IN NO EVENT SHALL THE
SECURITIES BE MARKED AS PAID OR OTHERWISE SATISFIED.


(S)  THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE SECURITIES
COVERED BY A REGISTRATION STATEMENT TO BE RATED WITH AT LEAST ONE NATIONALLY
RECOGNIZED STATISTICAL RATING AGENCY, IF SO REQUESTED BY HOLDERS OF A MAJORITY
IN AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES AND THE EXCHANGE SECURITIES
BEING SOLD WITH RESPECT TO THE RELATED REGISTRATION STATEMENT OR BY ANY
UNDERWRITERS.


(T)  IN THE EVENT THAT ANY BROKER-DEALER SHALL UNDERWRITE ANY SECURITIES OR
PARTICIPATE AS A MEMBER OF AN UNDERWRITING SYNDICATE OR SELLING GROUP OR “ASSIST
IN THE DISTRIBUTION” (WITHIN THE MEANING OF THE RULES OF FAIR PRACTICE AND THE
BY-LAWS OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.) THEREOF,
WHETHER AS A HOLDER OF SUCH SECURITIES OR AS AN UNDERWRITER, A PLACEMENT OR
SALES AGENT OR A BROKER OR DEALER IN RESPECT THEREOF, OR OTHERWISE, THE COMPANY
AND THE SUBSIDIARY GUARANTORS SHALL ASSIST SUCH BROKER-DEALER IN COMPLYING WITH
THE REQUIREMENTS OF SUCH RULES AND BY-LAWS, INCLUDING, WITHOUT LIMITATION, BY:


(I) IF SUCH RULES OR BY-LAWS SHALL SO REQUIRE, ENGAGING A “QUALIFIED INDEPENDENT
UNDERWRITER” (AS DEFINED IN SUCH RULES) TO PARTICIPATE IN THE PREPARATION OF THE
REGISTRATION STATEMENT, TO EXERCISE USUAL STANDARDS OF DUE DILIGENCE WITH
RESPECT THERETO AND, IF ANY PORTION OF THE OFFERING CONTEMPLATED BY SUCH
REGISTRATION STATEMENT IS AN UNDERWRITTEN OFFERING OR IS MADE THROUGH A
PLACEMENT OR SALES AGENT, TO RECOMMEND THE YIELD OF SUCH SECURITIES;


(II) INDEMNIFYING ANY SUCH QUALIFIED INDEPENDENT UNDERWRITER TO THE EXTENT OF
THE INDEMNIFICATION OF UNDERWRITERS PROVIDED IN SECTION 6 HEREOF; AND


(III) PROVIDING SUCH INFORMATION TO SUCH BROKER-DEALER AS MAY BE REQUIRED IN
ORDER FOR SUCH BROKER-DEALER TO COMPLY WITH THE REQUIREMENTS OF SUCH RULES.


5.  REGISTRATION EXPENSES.  THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL BEAR
ALL EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF THEIR OBLIGATIONS
UNDER SECTIONS 1, 2, 3 AND 4 AND, IN THE CASE OF A SHELF REGISTRATION STATEMENT,
THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL REIMBURSE THE HOLDERS FOR THE
REASONABLE FEES AND DISBURSEMENTS OF ONE FIRM OF ATTORNEYS (IN ADDITION TO ANY
LOCAL COUNSEL) CHOSEN BY THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT
OF THE SECURITIES AND THE EXCHANGE SECURITIES TO BE SOLD PURSUANT TO EACH
REGISTRATION STATEMENT ACTING FOR THE HOLDERS AND THE INITIAL PURCHASERS IN
CONNECTION THEREWITH AND, IN THE CASE OF ANY EXCHANGE OFFER REGISTRATION
STATEMENT, WILL REIMBURSE THE INITIAL PURCHASERS FOR THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL ACTING IN CONNECTION THEREWITH.

15


--------------------------------------------------------------------------------



6.  INDEMNIFICATION.  (A)  IN THE EVENT OF A SHELF REGISTRATION STATEMENT OR IN
CONNECTION WITH ANY PROSPECTUS DELIVERY PURSUANT TO AN EXCHANGE OFFER
REGISTRATION STATEMENT BY AN EXCHANGING DEALER, THE COMPANY AND THE SUBSIDIARY
GUARANTORS SHALL, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS EACH HOLDER
(INCLUDING, WITHOUT LIMITATION, EACH INITIAL PURCHASER AND ANY SUCH EXCHANGING
DEALER), THEIR AFFILIATES, THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES AND AGENTS, AND EACH PERSON, IF ANY, WHO CONTROLS SUCH HOLDER
WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (COLLECTIVELY
REFERRED TO FOR PURPOSES OF THIS SECTION 6 AND SECTION 7 AS A HOLDER), FROM AND
AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN
RESPECT THEREOF (INCLUDING, WITHOUT LIMITATION, ANY LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION RELATING TO PURCHASES AND SALES OF SECURITIES OR EXCHANGE
SECURITIES), TO WHICH THAT HOLDER MAY BECOME SUBJECT, WHETHER COMMENCED OR
THREATENED, UNDER THE SECURITIES ACT, THE EXCHANGE ACT, ANY OTHER FEDERAL OR
STATE STATUTORY LAW OR REGULATION, AT COMMON LAW OR OTHERWISE, INSOFAR AS SUCH
LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON,
(I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN ANY SUCH REGISTRATION STATEMENT OR ANY PROSPECTUS FORMING PART
THEREOF OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (II) THE OMISSION OR
ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND SHALL REIMBURSE
EACH INDEMNIFIED PARTY PROMPTLY UPON DEMAND FOR ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY THAT INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING
OR DEFENDING OR PREPARING TO DEFEND AGAINST OR APPEARING AS A THIRD PARTY
WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION AS
SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER, THAT THE COMPANY AND THE
SUBSIDIARY GUARANTORS SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT
ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED
UPON, AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT IN OR OMISSION OR ALLEGED
OMISSION FROM ANY OF SUCH DOCUMENTS IN RELIANCE UPON AND IN CONFORMITY WITH ANY
HOLDERS’ INFORMATION.


(B)  IN THE EVENT OF A SHELF REGISTRATION STATEMENT, EACH HOLDER SEVERALLY AND
NOT JOINTLY SHALL INDEMNIFY AND HOLD HARMLESS THE COMPANY, THE SUBSIDIARY
GUARANTORS, THEIR AFFILIATES, THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES AND AGENTS, AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY OR
ANY SUCH SUBSIDIARY GUARANTOR, AS THE CASE MAY BE, WITHIN THE MEANING OF THE
SECURITIES ACT OR THE EXCHANGE ACT (COLLECTIVELY REFERRED TO FOR PURPOSES OF
THIS SECTION 6(B) AND SECTION 7 AS THE COMPANY), FROM AND AGAINST ANY LOSS,
CLAIM, DAMAGE OR LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF,
TO WHICH THE COMPANY OR ANY SUCH SUBSIDIARY GUARANTOR, AS THE CASE MAY BE, MAY
BECOME SUBJECT, WHETHER COMMENCED OR THREATENED, UNDER THE SECURITIES ACT, THE
EXCHANGE ACT, ANY OTHER FEDERAL OR STATE STATUTORY LAW OR REGULATION, AT COMMON
LAW OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION
ARISES OUT OF, OR IS BASED UPON, (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY SUCH REGISTRATION STATEMENT OR ANY
PROSPECTUS FORMING A PART THEREOF OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR
(II) THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, BUT IN
EACH CASE ONLY TO THE EXTENT THAT THE UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND

16


--------------------------------------------------------------------------------



IN CONFORMITY WITH ANY HOLDERS’ INFORMATION FURNISHED TO THE COMPANY BY SUCH
HOLDER, AND SHALL REIMBURSE THE COMPANY OR SUCH SUBSIDIARY GUARANTOR, AS THE
CASE MAY BE, FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THE COMPANY,
IN CONNECTION WITH INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND AGAINST OR
APPEARING AS A THIRD PARTY WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER,
THAT NO SUCH HOLDER SHALL BE LIABLE FOR ANY INDEMNITY CLAIMS HEREUNDER IN EXCESS
OF THE AMOUNT OF NET PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF
SECURITIES OR EXCHANGE SECURITIES PURSUANT TO SUCH SHELF REGISTRATION STATEMENT.


(C)  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 6 OF
NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION, THE INDEMNIFIED PARTY
SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING
PARTY PURSUANT TO SECTION 6(A) OR 6(B), NOTIFY THE INDEMNIFYING PARTY IN WRITING
OF THE CLAIM OR THE COMMENCEMENT OF THAT ACTION; PROVIDED, HOWEVER, THAT THE
FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY
WHICH IT MAY HAVE UNDER THIS SECTION 6 EXCEPT TO THE EXTENT THAT IT HAS BEEN
MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES)
BY SUCH FAILURE; AND PROVIDED FURTHER, HOWEVER, THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO
AN INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 6.  IF ANY SUCH CLAIM OR
ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL NOTIFY THE
INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO
PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER
SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  AFTER NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 6 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN THE REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER,
THAT AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY ITS OWN COUNSEL IN ANY
SUCH ACTION, BUT THE FEES, EXPENSES AND OTHER CHARGES OF SUCH COUNSEL FOR THE
INDEMNIFIED PARTY WILL BE AT THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (1)
THE EMPLOYMENT OF COUNSEL BY THE INDEMNIFIED PARTY HAS BEEN AUTHORIZED IN
WRITING BY THE INDEMNIFYING PARTY, (2) THE INDEMNIFIED PARTY HAS REASONABLY
CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT OR OTHER INDEMNIFIED
PARTIES THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE
INDEMNIFYING PARTY, (3) A CONFLICT OR POTENTIAL CONFLICT EXISTS (BASED UPON
ADVICE OF COUNSEL TO THE INDEMNIFIED PARTY) BETWEEN THE INDEMNIFIED PARTY AND
THE INDEMNIFYING PARTY (IN WHICH CASE THE INDEMNIFYING PARTY WILL NOT HAVE THE
RIGHT TO DIRECT THE DEFENSE OF SUCH ACTION ON BEHALF OF THE INDEMNIFIED PARTY)
OR (4) THE INDEMNIFYING PARTY HAS NOT IN FACT EMPLOYED COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY TO ASSUME THE DEFENSE OF SUCH ACTION
WITHIN A REASONABLE TIME AFTER RECEIVING NOTICE OF THE COMMENCEMENT OF THE
ACTION, IN EACH OF WHICH CASES THE REASONABLE FEES, DISBURSEMENTS AND OTHER
CHARGES OF COUNSEL WILL BE AT THE EXPENSE OF THE INDEMNIFYING PARTY OR PARTIES.
IT IS UNDERSTOOD THAT THE INDEMNIFYING PARTY OR PARTIES SHALL NOT, IN CONNECTION
WITH ANY PROCEEDING OR RELATED PROCEEDINGS IN THE SAME JURISDICTION, BE LIABLE
FOR THE REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF MORE THAN ONE
SEPARATE FIRM OF ATTORNEYS (IN ADDITION TO ANY LOCAL COUNSEL) AT ANY ONE TIME
FOR ALL SUCH INDEMNIFIED PARTY OR PARTIES. EACH INDEMNIFIED

17


--------------------------------------------------------------------------------



PARTY, AS A CONDITION OF THE INDEMNITY AGREEMENTS CONTAINED IN SECTIONS 6(A) AND
6(B), SHALL USE ALL REASONABLE EFFORTS TO COOPERATE WITH THE INDEMNIFYING PARTY
IN THE DEFENSE OF ANY SUCH ACTION OR CLAIM. NO INDEMNIFYING PARTY SHALL BE
LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION EFFECTED WITHOUT ITS WRITTEN
CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), BUT IF SETTLED WITH
ITS WRITTEN CONSENT OR IF THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF IN ANY
SUCH ACTION, THE INDEMNIFYING PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY
INDEMNIFIED PARTY FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH
SETTLEMENT OR JUDGMENT. NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFIED PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD), EFFECT ANY SETTLEMENT OF ANY PENDING OR THREATENED PROCEEDING IN
RESPECT OF WHICH ANY INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND
INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY, UNLESS
SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM
ALL LIABILITY OR CLAIMS THAT WERE RAISED OR COULD HAVE BEEN RAISED BY SUCH
PLAINTIFF IN SUCH PROCEEDING.


7.  CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 6 IS
UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SECTION
6(A) OR 6(B), THEN EACH INDEMNIFYING PARTY SHALL, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED
PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT
THEREOF, (I) IN SUCH PROPORTION AS SHALL BE APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE INDEMNIFIED PARTY, ON THE ONE HAND, AND THE
INDEMNIFYING PARTY, ON THE OTHER HAND, FROM THE INITIAL PLACEMENT AND THE
REGISTRATION STATEMENT WHICH RESULTED IN SUCH LOSS, CLAIM, DAMAGE OR LIABILITY,
OR ACTION IN RESPECT THEREOF, OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I)
ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE
TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT
ALSO THE RELATIVE FAULT OF THE COMPANY AND THE SUBSIDIARY GUARANTORS ON THE ONE
HAND AND SUCH HOLDER, ON THE OTHER, WITH RESPECT TO THE STATEMENTS OR OMISSIONS
THAT RESULTED IN SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT
THEREOF, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  BENEFITS
RECEIVED BY THE COMPANY SHALL BE DEEMED TO BE EQUAL TO THE TOTAL NET PROCEEDS
FROM THE INITIAL PLACEMENT (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY,
AND BENEFITS RECEIVED BY THE INITIAL PURCHASERS SHALL BE DEEMED TO BE EQUAL TO
THE TOTAL PURCHASE DISCOUNTS AND COMMISSIONS IN EACH CASE SET FORTH ON THE COVER
OF THE FINAL MEMORANDUM.  BENEFITS RECEIVED BY ANY OTHER HOLDERS SHALL BE DEEMED
TO BE EQUAL TO THE VALUE OF RECEIVING SECURITIES OR EXCHANGE SECURITIES, AS
APPLICABLE, REGISTERED UNDER THE SECURITIES ACT.  THE RELATIVE FAULT SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE
A MATERIAL FACT RELATES TO THE COMPANY AND THE SUBSIDIARY GUARANTORS OR
INFORMATION SUPPLIED BY THE COMPANY AND THE SUBSIDIARY GUARANTORS ON THE ONE
HAND OR TO ANY HOLDER OR INFORMATION SUPPLIED BY SUCH HOLDER ON THE OTHER, THE
INTENT OF THE PARTIES AND THEIR RELATIVE KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH UNTRUE STATEMENT OR OMISSION. THE PARTIES
HERETO AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTIONS PURSUANT
TO THIS SECTION 7 WERE TO BE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER
METHOD OF ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT THE EQUITABLE
CONSIDERATIONS REFERRED TO HEREIN. THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED
PARTY AS A RESULT OF THE LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT
THEREOF, REFERRED TO ABOVE IN THIS SECTION 7 SHALL BE DEEMED TO INCLUDE,

18


--------------------------------------------------------------------------------



FOR PURPOSES OF THIS SECTION 7, ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED
BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING OR
PREPARING TO DEFEND ANY SUCH ACTION OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF
THIS SECTION 7, AN INDEMNIFYING PARTY THAT IS A HOLDER OF SECURITIES OR EXCHANGE
SECURITIES SHALL NOT BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE
AMOUNT BY WHICH (A) WITH RESPECT TO ANY HOLDER, THE TOTAL PRICE AT WHICH THE
SECURITIES OR EXCHANGE SECURITIES SOLD BY SUCH INDEMNIFYING PARTY TO ANY
PURCHASER, (B) WITH RESPECT TO A PURCHASER, THE TOTAL CONSIDERATION RECEIVED BY
SUCH PURCHASER PURSUANT TO THE PURCHASE AGREEMENT, AS THE CASE MAY BE, EXCEEDS
THE AMOUNT OF ANY DAMAGES WHICH SUCH INDEMNIFYING PARTY HAS OTHERWISE PAID OR
BECOME LIABLE TO PAY BY REASON OF ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OR
OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION
(WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.


8.  RULES 144 AND 144A.   SO LONG AS TRANSFER RESTRICTED SECURITIES REMAIN
OUTSTANDING, THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL USE THEIR
REASONABLE BEST EFFORTS TO FILE THE REPORTS REQUIRED TO BE FILED BY IT UNDER THE
SECURITIES ACT AND THE EXCHANGE ACT IN A TIMELY MANNER AND, IF AT ANY TIME THE
COMPANY IS NOT REQUIRED TO FILE SUCH REPORTS, IT AND THE SUBSIDIARY GUARANTORS
WILL, UPON THE WRITTEN REQUEST OF ANY HOLDER OF TRANSFER RESTRICTED SECURITIES,
MAKE PUBLICLY AVAILABLE OTHER INFORMATION SO LONG AS NECESSARY TO PERMIT SALES
OF SUCH HOLDER’S SECURITIES PURSUANT TO RULES 144 AND 144A.  SO LONG AS TRANSFER
RESTRICTED SECURITIES REMAIN OUTSTANDING, THE COMPANY AND THE SUBSIDIARY
GUARANTORS COVENANT THAT AFTER JUNE 1, 2007, THEY WILL TAKE SUCH FURTHER ACTION
AS ANY HOLDER OF TRANSFER RESTRICTED SECURITIES MAY REASONABLY REQUEST, ALL TO
THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH HOLDER TO SELL TRANSFER
RESTRICTED SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY RULES 144 AND 144A (INCLUDING, WITHOUT
LIMITATION, THE REQUIREMENTS OF RULE 144A(D)(4)).  SO LONG AS TRANSFER
RESTRICTED SECURITIES REMAIN OUTSTANDING, UPON THE WRITTEN REQUEST OF ANY HOLDER
OF TRANSFER RESTRICTED SECURITIES, THE COMPANY SHALL DELIVER TO SUCH HOLDER A
WRITTEN STATEMENT AS TO WHETHER IT AND THE SUBSIDIARY GUARANTORS HAVE COMPLIED
WITH SUCH REQUIREMENTS. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 8
SHALL BE DEEMED TO REQUIRE THE COMPANY OR ANY SUBSIDIARY GUARANTOR TO REGISTER
ANY OF ITS SECURITIES PURSUANT TO THE EXCHANGE ACT.


9.  UNDERWRITTEN REGISTRATIONS.  IF ANY OF THE TRANSFER RESTRICTED SECURITIES
COVERED BY ANY SHELF REGISTRATION STATEMENT ARE TO BE SOLD IN AN UNDERWRITTEN
OFFERING, THE INVESTMENT BANKER OR INVESTMENT BANKERS AND MANAGER OR MANAGERS
THAT WILL ADMINISTER THE OFFERING WILL BE SELECTED BY THE HOLDERS OF A MAJORITY
IN AGGREGATE PRINCIPAL AMOUNT OF SUCH TRANSFER RESTRICTED SECURITIES INCLUDED IN
SUCH OFFERING, SUBJECT TO THE CONSENT OF THE COMPANY (WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), AND SUCH HOLDERS SHALL BE RESPONSIBLE FOR ALL
UNDERWRITING COMMISSIONS AND DISCOUNTS IN CONNECTION THEREWITH.

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons

19


--------------------------------------------------------------------------------


entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.


10.  MISCELLANEOUS.  (A)  AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS
AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS
TO DEPARTURES FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE COMPANY
HAS OBTAINED THE WRITTEN CONSENT OF HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL
AMOUNT OF THE SECURITIES AND THE EXCHANGE SECURITIES; PROVIDED THAT, WITH
RESPECT TO ANY MATTER THAT DIRECTLY OR INDIRECTLY AFFECTS THE RIGHTS OF ANY
INITIAL PURCHASER HEREUNDER, THE COMPANY SHALL OBTAIN THE WRITTEN CONSENT OF
EACH SUCH INITIAL PURCHASER AGAINST WHICH SUCH AMENDMENT, QUALIFICATION,
SUPPLEMENT, WAIVER OR CONSENT IS TO BE EFFECTIVE.  THE COMPANY MAY CONSENT TO
ANY AMENDMENT OR WAIVER OF THIS AGREEMENT ON BEHALF OF THE SUBSIDIARY
GUARANTORS. NOTWITHSTANDING THE FOREGOING, A WAIVER OR CONSENT TO DEPART FROM
THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES EXCLUSIVELY TO THE
RIGHTS OF HOLDERS WHOSE SECURITIES OR EXCHANGE SECURITIES, AS THE CASE MAY BE,
ARE BEING SOLD PURSUANT TO A REGISTRATION STATEMENT AND THAT DOES NOT DIRECTLY
OR INDIRECTLY AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY HOLDERS OF A
MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES AND THE EXCHANGE
SECURITIES BEING SOLD BY SUCH HOLDERS PURSUANT TO SUCH REGISTRATION STATEMENT.


(B)  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR PERMITTED
HEREUNDER SHALL BE MADE IN WRITING BY HAND-DELIVERY, FIRST-CLASS MAIL,
TELECOPIER OR ANY COURIER GUARANTEEING NEXT-DAY DELIVERY:

(1) if to a Holder, at the most current address given by such Holder to the
Company in accordance with the provisions of this Section 10(b), which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture;

(2) if to you, initially at the respective addresses set forth in the Purchase
Agreement; and

(3) if to the Company or any Subsidiary Guarantor, initially at the address of
the Company set forth in the Purchase Agreement.

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; when delivered by e mail, if
receipt is acknowledged in a reply e mail by the recipient; one business day
after being delivered to a next-day air courier; five business days after being
deposited in the mail; and when receipt is acknowledged by the recipient’s
telecopier machine, if sent by telecopier.


(C)  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES, INCLUDING,
WITHOUT THE NEED FOR AN EXPRESS ASSIGNMENT OR ANY CONSENT BY THE COMPANY
THERETO, SUBSEQUENT HOLDERS OF SECURITIES AND THE EXCHANGE SECURITIES.  THE
COMPANY AND THE SUBSIDIARY

20


--------------------------------------------------------------------------------



GUARANTORS HEREBY AGREE TO EXTEND THE BENEFITS OF THIS AGREEMENT TO ANY HOLDER
OF SECURITIES AND THE EXCHANGE SECURITIES, AND ANY SUCH HOLDER MAY SPECIFICALLY
ENFORCE THE PROVISIONS OF THIS AGREEMENT AS IF AN ORIGINAL PARTY HERETO.


(D)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
(WHICH MAY BE DELIVERED IN ORIGINAL FORM OR BY TELECOPIER) AND BY THE PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED
TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.


(E)  DEFINITION OF TERMS.  FOR PURPOSES OF THIS AGREEMENT, (A) THE TERM
“BUSINESS DAY” MEANS ANY DAY ON WHICH THE NEW YORK STOCK EXCHANGE, INC. IS OPEN
FOR TRADING, (B) THE TERM “SUBSIDIARY” HAS THE MEANING SET FORTH IN RULE 405
UNDER THE SECURITIES ACT, (C) EXCEPT WHERE OTHERWISE EXPRESSLY PROVIDED, THE
TERM “AFFILIATE” HAS THE MEANING SET FORTH IN RULE 405 UNDER THE SECURITIES ACT,
(D) THE TERM “BROKER-DEALER” SHALL MEAN ANY BROKER OR DEALER REGISTERED AS SUCH
UNDER THE EXCHANGE ACT, (E) THE TERM “EXCHANGE ACT” SHALL MEAN THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER, (F) THE TERM “SECURITIES ACT” SHALL MEAN THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER, (G) THE TERM “EXCHANGE OFFER REGISTRATION
PERIOD” SHALL MEAN THE 210 DAY PERIOD FOLLOWING THE CONSUMMATION OF THE
REGISTERED EXCHANGE OFFER, EXCLUSIVE OF ANY PERIOD DURING WHICH ANY STOP ORDER
SHALL BE IN EFFECT SUSPENDING THE EFFECTIVENESS OF THE EXCHANGE OFFER
REGISTRATION STATEMENT, AND (H) THE TERM “SHELF REGISTRATION” SHALL MEAN A
REGISTRATION EFFECTED PURSUANT TO SECTION 2 HEREOF.


(F)  HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


(G)  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WITHIN THE STATE OF NEW YORK.


(H)  NO INCONSISTENT AGREEMENTS.  NEITHER THE COMPANY NOR ANY SUBSIDIARY
GUARANTOR HAS ENTERED INTO, OR SHALL, ON OR AFTER THE DATE OF THIS AGREEMENT,
ENTER INTO ANY AGREEMENT THAT IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE
HOLDERS IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.


(I)  SEVERABILITY.  THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.  IF ANY TERM, PROVISION, COVENANT OR
RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR REASONABLE BEST EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE
MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED
BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY STIPULATED AND
DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE
REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF
SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.

21


--------------------------------------------------------------------------------



(J)  SECURITIES HELD BY THE COMPANY, ETC.  WHENEVER THE CONSENT OR APPROVAL OF
HOLDERS OF A SPECIFIED PERCENTAGE OF PRINCIPAL AMOUNT OF SECURITIES OR EXCHANGE
SECURITIES IS REQUIRED HEREUNDER, SECURITIES OR EXCHANGE SECURITIES, AS
APPLICABLE, HELD BY THE COMPANY OR ITS AFFILIATES SHALL BE DISREGARDED AND
DEEMED NOT TO BE OUTSTANDING IN DETERMINING WHETHER SUCH CONSENT OR APPROVAL WAS
GIVEN BY THE HOLDERS OF SUCH REQUIRED PERCENTAGE.

22


--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth the agreement among the
Company and the several Initial Purchasers.

Very truly yours,

 

 

 

 

RITE AID CORPORATION,

 

 

 

 

 

 

 

By

/s/ ROBERT B. SARI

 

 

Name: Robert B. Sari

 

 

Title:   Executive Vice President,
            General Counsel and Secretary

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARY
GUARANTORS LISTED ON
SCHEDULE A HERETO,

 

 

 

 

 

 

 

By

/s/ ROBERT B. SARI

 

 

Name: Robert B. Sari

 

 

Title:   Authorized Signatory

 

23


--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby

 

confirmed and accepted as of the

 

date first above written.

 

 

 

Citigroup Global Markets Inc.

 

Wachovia Capital Markets, LLC

 

 

 

By: Citigroup Global Markets Inc.

 

 

 

 

 

by

 

 

 

 

/s/ BARBARA MATAS

 

 

 

Name: Barbara Matas

 

 

Title:   Managing Director

 

 

 

For themselves and the other several

 

Initial Purchasers named in Schedule I

 

to the Purchase Agreement.

 

 

24


--------------------------------------------------------------------------------


SCHEDULE A

Subsidiary Guarantors

A.  Rite Aid Subsidiary Guarantors

Corporations

Thrifty PayLess, Inc.

Rite Aid of Vermont, Inc.

Rite Aid of Ohio, Inc.

Rite Aid of Maine, Inc.

Rite Aid of West Virginia, Inc.

The Lane Drug Company

3581 Carter Hill Road - Montgomery Corp.

4042 Warrensville Center Road - Warrensville Ohio, Inc.

5277 Associates, Inc.

537 Elm Street Corporation

5600 Superior Properties, Inc.

657-659 Broad St. Corp.

Apex Drug Stores, Inc.

Broadview and Wallings - Broadview Heights Ohio, Inc.

Eagle Managed Care Corp.

England Street-Asheland Corporation

GDF, Inc.

Harco, Inc.

K&B Alabama Corporation

K&B Louisiana Corporation

K&B Mississippi Corporation

K&B Services, Incorporated

K&B Tennessee Corporation

K&B Texas Corporation

K&B, Incorporated

Keystone Centers, Inc.

Lakehurst and Broadway Corporation

Patton Drive and Navy Boulevard Property Corporation

PDS-1 Michigan, Inc.

Perry Distributors, Inc.

Perry Drug Stores, Inc.

Ram-Utica, Inc.

RDS Detroit, Inc.

READ’s Inc.

Rite Aid Drug Palace, Inc.

Rite Aid Hdqtrs. Corp

Rite Aid Hdqtrs. Funding, Inc.

Rite Aid of Alabama, Inc.


--------------------------------------------------------------------------------


Rite Aid of Connecticut, Inc.

Rite Aid of Delaware, Inc.

Rite Aid of Florida, Inc.

Rite Aid of Georgia, Inc.

Rite Aid of Illinois, Inc.

Rite Aid of Indiana, Inc.

Rite Aid of Kentucky, Inc.

Rite Aid of Maryland, Inc.

Rite Aid of Massachusetts, Inc.

Rite Aid of Michigan, Inc.

Rite Aid of New Hampshire, Inc.

Rite Aid of New Jersey, Inc.

Rite Aid of New York, Inc.

Rite Aid of North Carolina, Inc.

Rite Aid of Pennsylvania, Inc.

Rite Aid of South Carolina, Inc.

Rite Aid of Tennessee, Inc.

Rite Aid of Virginia, Inc.

Rite Aid of Washington, D.C., Inc.

Rite Aid Realty Corp.

Rite Aid Rome Distribution Center, Inc.

Rite Aid Transport, Inc.

Rite Fund, Inc.

Rite Investments Corp.

Rx Choice, Inc.

Thrifty Corporation

2


--------------------------------------------------------------------------------


Limited Liability Companies

764 South Broadway - Geneva, Ohio, LLC

Eighth and Water Streets - Urichsville, Ohio, LLC

Gettysburg and Hoover-Dayton, Ohio, LLC

Mayfield & Chillicothe Roads - Chesterland, LLC

Munson & Andrews, LLC

Silver Springs Road - Baltimore, Maryland/One, LLC

Silver Springs Road - Baltimore, Maryland/Two, LLC

State Street and Hill Road-Gerard, Ohio, LLC

112 Burleigh Avenue Norfolk, LLC

1515 West State Street Boise, Idaho, LLC

1740 Associates, L.L.C.

Ann & Government Streets - Mobile, Alabama, LLC

Central Avenue and Main Street - Petal, MS, LLC

Fairground, L.L.C.

Name Rite, L.L.C.

Northline & Dix - Toledo - Southgate, LLC

Paw Paw Lake Road & Paw Paw Avenue - Coloma, Michigan, LLC

Seven Mile and Evergreen - Detroit, LLC

State & Fortification Streets - Jackson, Mississippi, LLC

Tyler and Sanders Roads, Birmingham - Alabama, LLC

Rite Aid Services, L.L.C.

B.            Jean Coutu USA Subsidiary Guarantors

Corporations

Brooks Pharmacy, Inc.

Eckerd Corporation

EDC Licensing, Inc.

Genovese Drug Stores, Inc.

JCG Holdings (USA), Inc.

Maxi Drug North, Inc.

Maxi Drug, Inc.

P.J.C. Distribution, Inc.

P.J.C. Reality Co., Inc.

PJC Lease Holdings, Inc.

PJC Special Realty Holdings, Inc.

The Jean Coutu Group (PJC) USA, Inc.

Thrift Drug Services, Inc.

Thrift Drug, Inc.

Eckerd Fleet, Inc.

PJC of Massachusetts, Inc.

PJC Realty MA, Inc.

3


--------------------------------------------------------------------------------


EDC Drug Stores, Inc.

MC Woonsocket, Inc.

PJC of Cranston, Inc.

PJC of East Providence, Inc.

PJC of Rhode Island, Inc.

P.J.C. of West Warwick, Inc.

Maxi Green Inc.

PJC of Vermont, Inc.

4


--------------------------------------------------------------------------------


Limited Liability Companies

JCG (PJC) USA, LLC

Jean Coutu Group Holdings (USA), LLC

PJC Dorchester Realty LLC

PJC East Lyme Realty LLC

PJC Essex Realty LLC

PJC Haverhill Realty LLC

PJC Hermitage Realty LLC

PJC Hyde Park Realty LLC

PJC Manchester Realty LLC

PJC Mansfield Realty LLC

PJC New London Realty LLC

PJC Norwich Realty LLC

PJC Peterborough Realty LLC

PJC Peterborough Realty II LLC

PJC Providence Realty LLC

PJC Realty N.E. LLC

PJC Revere Realty LLC

Limited Partnerships

Maxi Drug South, L.P.

5


--------------------------------------------------------------------------------


ANNEX A

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities.  The
Letter of Transmittal states that by so acknowledging and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.  This prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of Exchange Securities received in exchange for
Securities where such Securities were acquired by such broker-dealer as a result
of market-making activities or other trading activities.  The Company has agreed
that, starting on the Expiration Date (as defined herein) and ending on the
close of business 210 days after the Expiration Date, it will make this
prospectus available to any broker-dealer for use in connection with any such
resale.  See “Plan of Distribution”.


--------------------------------------------------------------------------------


ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Securities, where such Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities.  See “Plan of Distribution”.


--------------------------------------------------------------------------------


ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities.  This
prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Securities where such Securities were acquired as a result of
market-making activities or other trading activities.  The Company on behalf of
itself and the Subsidiary Guarantors has agreed that, starting on the Expiration
Date (as defined herein) and ending on the close of business 210 days after the
Expiration Date, it will make this prospectus, as amended or supplemented,
available to any broker-dealer for use in connection with any such resale.  In
addition, until                               , 200    , all dealers effecting
transactions in the Exchange Securities may be required to deliver a prospectus.

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers.  Exchange Securities received by broker-dealers for their own
account pursuant to the Registered Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the Exchange Securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or at negotiated
prices.  Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer or the purchasers of any such Exchange
Securities.  Any broker-dealer that resells Exchange Securities that were
received by it for its own account pursuant to the Registered Exchange Offer and
any broker or dealer that participates in a distribution of such Exchange
Securities may be deemed to be an “underwriter” within the meaning of the
Securities Act and any profit on any such resale of Exchange Securities and any
commission or concessions received by any such persons may be deemed to be
underwriting compensation under the Securities Act. The Letter of Transmittal
states that, by acknowledging that it will deliver and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

For a period of 210 days after the Expiration Date the Company and the
Subsidiary Guarantors will promptly send additional copies of this prospectus
and any amendment or supplement to this prospectus to any broker-dealer that
requests such documents in the Letter of Transmittal.  The Company and the
Subsidiary Guarantors have agreed to pay all expenses incident to the Registered
Exchange Offer (including the expenses of one counsel for the Holders of the
Securities) other than commissions or concessions of any broker-dealers and will
indemnify the Holders of the Securities (including any broker-dealers) against
certain liabilities, including liabilities under the Securities Act.


--------------------------------------------------------------------------------


ANNEX D

O                                       CHECK HERE IF YOU ARE A BROKER-DEALER
AND WISH TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

Name:

Address:

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities.  If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Securities that were acquired as
a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.


--------------------------------------------------------------------------------